UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number: 811-4786 Ariel Investment Trust (Exact name of registrant as specified in charter) 200 East Randolph Street Suite 2900 Chicago, IL 60601 (Address of principal executive offices) Mareile Cusack 200 East Randolph Street Suite 2900 Chicago, IL 60601 (Name and address of agent for service) with a copy to: Arthur Don Greenberg Traurig, LLP 77 West Wacker Drive Suite 3100 Chicago, IL 60601 (312) 456-8438 Registrant's telephone number, including area code: (312) 726-0140 Date of fiscal year end: September 30, 2016 Date of reporting period: December 31, 2015 Item 1. Schedule of Investments. Ariel Fund schedule of investments 12/31/15 (UNAUDITED) Number of shares Common stocks—98.47% Value Consumer discretionary & services—32.20% TEGNA, Inc. $ Interpublic Group of Cos., Inc. International Speedway Corp., Class A Royal Caribbean Cruises Ltd. Mattel, Inc. Mohawk Industries, Inc.(a) Meredith Corp. MSG Networks Inc(a) Media General Inc.(a) Madison Square Garden Co., Class A(a) Newell Rubbermaid Inc. Sotheby's Gannett Co., Inc. Graham Holdings Co., Class B Consumer staples—3.86% J.M. Smucker Co. Energy—0.59% Contango Oil & Gas Co.(a)(b) Financial services—25.37% Lazard Ltd, Class A KKR & Co. L.P. CBRE Group, Inc., Class A(a) JLL Dun & Bradstreet Corp. First American Financial Corp. Janus Capital Group Inc. Western Union Co. Fair Isaac Corp. Health care—9.64% Charles River Laboratories Intl, Inc.(a) Laboratory Corp. of America Holdings(a) Bio-Rad Laboratories, Inc.(a) Materials & processing—4.89% Simpson Manufacturing Co., Inc. U.S. Silica Holdings, Inc. Producer durables—18.70% Brady Corp., Class A Kennametal Inc. Bristow Group Inc.(b) MTS Systems Corp.(b) Snap-on Inc. Littelfuse, Inc. Zebra Technologies Corp.(a) Blount Intl, Inc.(a)(b) Technology—3.22% Anixter Intl Inc.(a) Total common stocks (Cost $1,511,531,712) Principal Amount Repurchase agreement—0.93% Value $ Fixed Income Clearing Corporation, 0.03%, dated 12/31/2015, due 01/04/2016, repurchase price $19,437,902, (collaterized by Federal Home Loan Bank, value $2,639,275, 3.30%, due 08/27/2032; Federal National Mortgage Assoc., value $2,508,975, 6.63%, due 11/15/2030; Federal National Mortgage Assoc., value $14,680,188, 2.63%, due 09/06/2024) (Cost $19,437,902) $ Total Investments—99.40% (Cost $1,530,969,614) Other Assets less Liabilities—0.60% Net Assets—100.00% $ (a) Non-income producing. (b) Affiliated company (See Note Three). A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel Appreciation Fund schedule of investments 12/31/15 (UNAUDITED) Number of shares Common stocks—99.63% Value Consumer discretionary & services—25.76% Interpublic Group of Cos., Inc. $ Omnicom Group Inc. CBS Corp., Class B Mattel, Inc. Viacom, Inc., Class B Nordstrom, Inc. International Speedway Corp., Class A TEGNA, Inc. Newell Rubbermaid Inc. Tiffany & Co. Coach, Inc. Madison Square Garden Co., Class A(a) MSG Networks Inc(a) Consumer staples—4.25% J.M. Smucker Co. Energy—1.98% National Oilwell Varco Contango Oil & Gas Co.(a) Financial services—30.48% AFLAC Inc. Northern Trust Corp. First American Financial Corp. Western Union Co. Lazard Ltd, Class A Franklin Resources, Inc. JLL T. Rowe Price Group, Inc. Progressive Corp. KKR & Co. L.P. Blackstone Group L.P. CBRE Group, Inc., Class A(a) Janus Capital Group Inc. Health care—15.80% Zimmer Biomet Holdings, Inc. Laboratory Corp. of America Holdings(a) Thermo Fisher Scientific Inc. St. Jude Medical, Inc. Bio-Rad Laboratories, Inc.(a) Producer durables—18.42% Stanley Black & Decker, Inc. Bristow Group Inc.(b) Kennametal Inc. Illinois Tool Works Inc. Snap-on Inc. Towers Watson, Class A Technology—2.94% Anixter Intl Inc.(a) Total common stocks (Cost $1,282,618,622) Principal Amount Repurchase agreement—0.21% Value $ Fixed Income Clearing Corporation, 0.03%, dated 12/31/2015, due 01/04/2016, repurchase price $3,708,055, (collaterized by Federal National Mortgage Assoc., value $3,784,656, 2.63%, due 09/06/2024) (Cost $3,708,055) $ Total Investments—99.84% (Cost $1,286,326,677) Other Assets Less Liabilities—0.16% Net Assets—100.00% $ (a) Non-income producing. (b) Affiliated company (See Note Three). A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel Focus Fund schedule of investments 12/31/15 (UNAUDITED) Number of shares Common stocks—98.76% Value Consumer discretionary & services—7.19% Bed Bath & Beyond Inc.(a) $ Newell Rubbermaid Inc. Pier 1 Imports, Inc. Apollo Education Group, Inc., Class A(a) Energy—10.98% Exxon Mobil Corp. National Oilwell Varco Apache Corp. Chesapeake Energy Corp.(a) Financial services—25.18% Western Union Co. Goldman Sachs Group, Inc. Morgan Stanley JPMorgan Chase & Co. Bank of New York Mellon Corp. Progressive Corp. KKR & Co. L.P. Health care—18.80% Laboratory Corp. of America Holdings(a) Johnson & Johnson Zimmer Biomet Holdings, Inc. Hanger, Inc.(a) Baxter International Inc. St. Jude Medical, Inc. Materials & processing—6.21% Mosiac Co. Barrick Gold Corp. Producer durables—14.05% Stanley Black & Decker, Inc. Lockheed Martin Corp. Kennametal Inc. Technology—16.35% Oracle Corp. International Business Machines Corp. Microsoft Corp. Anixter Intl Inc.(a) Total common stocks (Cost $41,945,254) Principal Amount Repurchase agreement—1.30% Value $ Fixed Income Clearing Corporation, 0.03%, dated 12/31/2015, due 01/04/2016, repurchase price $560,724, (collaterized by Federal National Mortgage Assoc., value $575,594, 2.63%, due 09/06/2024) (Cost $560,724) $ Total Investments—100.06% (Cost $42,505,978) Other Assets Less Liabilities—(0.06)% ) Net Assets—100.00% $ (a) Non-income producing. A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel Discovery Fund schedule of investments 12/31/15 (UNAUDITED) Number of shares Common stocks—95.17% Value Consumer discretionary & services—22.36% Century Casinos, Inc. (a) $ Rosetta Stone Inc. (a) XO Group Inc. (a) International Speedway Corp., Class A Gaiam, Inc., Class A (a) Superior Industries Intl, Inc. Leapfrog Enterprises, Inc. (a) Skullcandy Inc.(a) Energy—5.54% Gulf Island Fabrication, Inc. Contango Oil & Gas Co. (a) Mitcham Industries, Inc. (a) Broadwind Energy, Inc. (a) Financial services—9.90% Cowen Group, Inc., Class A (a) First American Financial Corp. Capital Southwest Corp. MB Financial, Inc. Health Care—2.42% Kindred Biosciences, Inc. (a) Vical Inc. (a) Materials & processing—8.68% Landec Corp. (a) Rentech, Inc. (a) Orion Energy Systems, Inc. (a) Simpson Manufacturing Co., Inc. Producer durables—14.30% Spartan Motors Inc. Electro Rent Corp. Bristow Group Inc. Furmanite Corp. (a) Brink's Co. Team, Inc. (a) CSW Industrials Inc(a) Erickson Inc. (a) Technology—22.25% RealNetworks, Inc. (a) Seachange Intl, Inc. (a) Brooks Automation, Inc. PCTEL, Inc. Imation Corp. (a) Telenav Inc. (a) Electro Scientific Industries, Inc.(a) Rubicon Technology, Inc. (a) Utilities—9.72% ORBCOMM, Inc. (a) Pendrell Corp. (a) Total common stocks (Cost $42,833,138) Principal Amount Repurchase agreement—4.54% Value $ Fixed Income Clearing Corporation, 0.03%, dated 12/31/2015, due 01/04/2016, repurchase price $1,431,536, (collaterized by Federal National Mortgage Assoc., value $1,461,906, 2.63%, due 09/06/2024) (Cost $1,431,536) $ Total Investments—99.71% (Cost $44,264,674) Other Assets less Liabilities—0.29% Net Assets—100.00% $ (a) Non-income producing. A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel International Fund schedule of investments 12/31/15 (UNAUDITED) Number of shares Common stocks—80.20% Value Austria—0.30% Vienna Insurance Group $ Canada—2.58% Rogers Communications Inc. IGM Financial Inc. Suncor Energy, Inc. Chile—0.16% Banco Santander-Chile ADR China—8.68% China Mobile Ltd. ADR Baidu, Inc. ADR (a) China Mobile Ltd. Lenovo Group Ltd Finland—4.33% Nokia Corp. ADR Nokia Corp. France—4.13% Michelin (CGDE) BNP Paribas SA Eutelsat Communications Euler Hermes Group L'Air Liquide SA Technip SA Germany—10.59% Deutsche Boerse AG Dialog Semiconductor plc (a) Telefonica Deutschland GmbH & Co. SAP SE Deutsche Post AG BASF SE Hong Kong—0.39% Li & Fung Ltd Ireland—0.46% Ryanair Holdings plc ADR (a) Israel—0.43% Bank Leumi Le-Israel BM (a) Italy—0.90% Snam SpA DiaSorin SpA Japan—12.24% Shimamura Co., Ltd. Toyota Motor Corp. Anritsu Corp. Nintendo Co., Ltd. Canon Inc. Nikon Corp. Daito Trust Construction Co., Ltd. Canon Inc. ADR Japan Tobacco Inc. Toyota Motor Corp. ADR Luxembourg—0.27% RTL Group(b) RTL Group(c) Netherlands—4.38% Ahold N.V. Gemalto N.V. Singapore—0.42% United Overseas Bank Ltd. Spain—0.67% Tecnicas Reunidas SA Banco Popular Español SA Banco Santander SA(a) Endesa SA Sweden—0.45% H&M Hennes & Mauritz AB, Class B Switzerland—8.20% Roche Holding AG Swisscom AG SGS SA UBS AG Nestle SA Novartis AG 87 Zurich Insurance Group Ltd ABB Ltd. United Arab Emirates—0.08% Dubai Financial Market United Kingdom—16.60% Reckitt Benckiser Group plc GlaxoSmithKline plc ADR GlaxoSmithKline plc HSBC Holdings plc British American Tobacco plc ADR British Telecom Group plc HSBC Holdings plc ADR IMI plc Countrywide plc Royal Dutch Shell plc ADR BT Group plc ADR Diageo plc IG Group Holdings plc Royal Dutch Shell plc, Class A Diageo plc ADR United States—3.94% Philip Morris Intl, Inc. Markit Ltd. (a) Harman Intl Industries, Inc. Core Laboratories N.V. AFLAC Inc. Total common stocks (Cost $44,617,028) Number of shares Investment companies—8.63% Value Exchange Traded Funds—8.63% Vanguard MSCI EAFE ETF $ iShares MSCI Switzerland Cap ETF Total Investment companies (Cost $4,846,573) Principal amount Repurchase agreement—4.88% Value $ Fixed Income Clearing Corporation, 0.03%, dated 12/31/2015, due 01/04/2016, repurchase price $2,717,755, (collaterized by Federal National Mortgage Assoc., value $2,776,094, 2.63%, due 09/06/2024) (Cost $2,717,755) $ Total Investments—93.71% (Cost $52,181,356) Cash, Foreign Currency, Other Assets less Liabilities—6.29% Net Assets—100.00% $ (a) Non-income producing. (b) This security was purchased through more than one stock exchange and this line represents shares purchased through Xetra. (c) This security was purchased through more than one stock exchange and this line represents shares purchased through Euronext Brussels. ADR American Depositary Receipt See Notes to Schedules of Investments. Ariel Global Fund schedule of investments 12/31/15 (UNAUDITED) Number of shares Common stocks—91.75% Value Brazil—0.47% Itau Unibanco Holding SA ADR $ Canada—1.66% Rogers Communications Inc. IGM Financial Inc. Suncor Energy, inc. Chile—0.97% Banco Santander-Chile ADR China—11.36% Baidu, Inc. ADR (a) China Mobile Ltd. China Mobile Ltd. ADR Lenovo Group Ltd Finland—2.13% Nokia Corp. ADR Nokia Corp. France—3.39% Michelin (CGDE) BNP Paribas SA L'Air Liquide SA Germany—5.68% Deutsche Boerse AG Telefonica Deutschland GmbH & Co. Dialog Semiconductor plc(a) Hong Kong—0.26% Li & Fung Ltd Israel—0.14% Bank Leumi Le-Israel BM (a) Italy—0.34% Snam SpA Japan—5.88% Shimamura Co., Ltd. Nikon Corp. Toyota Motor Corp. Daito Trust Construction Co., Ltd. Nintendo Co., Ltd. Canon Inc. Japan Tobacco Inc. Anritsu Corp. Toyota Motor Corp. ADR Mexico—0.20% Santander Mexico Financial Group ADR Netherlands—2.12% Ahold N.V. Gemalto N.V. Peru—0.14% Credicorp Ltd. Singapore—0.26% United Overseas Bank Ltd. Spain—0.27% Tecnicas Reunidas SA Endesa SA Sweden—0.09% H&M Hennes & Mauritz AB, Class B Switzerland—6.70% Roche Holding AG Swisscom AG 17 SGS SA Thailand—0.05% Kasikornbank PLC Turkey—0.25% Turkcell Iletisim Hizmetleri AS ADR Turkiye Garanti Bankasi AS United Kingdom—8.47% GlaxoSmithKline plc ADR GlaxoSmithKline plc HSBC Holdings plc Reckitt Benckiser Group plc HSBC Holdings plc ADR British Telecom Group plc Diageo plc IMI plc United States—40.92% Gilead Sciences, Inc. Microsoft Corp. Southern Co. Verizon Communications Inc. Harman Intl Industries, Inc. Philip Morris Intl, Inc. Quest Diagnostics Inc. Johnson & Johnson Tumi Holdings Inc. (a) U.S. Bancorp Ruckus Wireless, Inc. (a) Core Laboratories N.V. Schlumberger Ltd. Acacia Research Corp. QLogic Corp. (a) Berkshire Hathaway Inc., Class B(a) American Express Co. Coach, Inc. Wal-Mart Stores, Inc. Ansys, Inc. (a) EMC Corp. Rockwell Collins, Inc. Occidental Petroleum Corp. Accenture plc, Class A The PNC Financial Service Group, Inc. EOG Resources Inc. AFLAC Inc. Cullen/Frost Bankers, Inc. Total common stocks (Cost $55,146,129) Principal amount Repurchase agreement—4.83% Value $ Fixed Income Clearing Corporation, 0.03%, dated 12/31/2015, due 01/04/2016, repurchase price $3,119,107, (collaterized by Federal National Mortgage Assoc., value $3,183,594, 2.63%, due 09/06/2024) (Cost $3,119,107) $ Total Investments—96.58% (Cost $58,265,236) Cash, Foreign Currency, Other Assets less Liabilities—3.42% Net Assets—100.00% $ (a) Non-income producing. ADR American Depositary Receipt See Notes to Schedules of Investments. Notes to Schedules of Investments 12/31/15 (UNAUDITED) NOTE ONE | ORGANIZATION Ariel Investment Trust (the “Trust”) is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.Ariel Fund, Ariel Appreciation Fund, Ariel Focus Fund, Ariel Discovery Fund, Ariel International Fund and Ariel Global Fund (the “Funds”) are series of the Trust.Ariel Focus Fund is a non-diversified Fund, all other Funds are diversified.The Funds issue two classes of shares: an Investor Class and an Institutional Class. NOTE TWO | SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant policies related to investments of the Funds held at December 31, 2015. Securities valuation – Securities for which market quotations are readily available are valued at the last sale price on the national securities exchange on which such securities are primarily traded and, in the case of securities reported on the Nasdaq system, are valued based on the Nasdaq Official Closing Price.If a last sale price or a closing price is not reported, a security shall be valued using i) the closing price on another exchange on which the security traded (if such price is made available by the pricing vendor) or ii) securities for which reliable bid and ask quotations are available are valued at the mean between bid and ask prices. Certain common stocks that trade on foreign exchanges are subject to valuation adjustments to account for the market movement between the close of a foreign market in which the security is traded and the close of the New York Stock Exchange.In the event the Funds become aware of a significant event that may materially affect the value of a security, a fair value of such security will be determined in accordance with procedures established by the Board of Trustees. Debt securities having a maturity over 60 days are valued using evaluated prices or matrix pricing methods determined by a pricing service which take into consideration factors such as yield, maturity, ratings, and traded prices in identical or similar securities. Short-term debt obligations having a maturity of 60 days or less are valued at amortized cost, so long as it approximates fair value. Securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by or under the direction of the Board of Trustees. Fair value measurements–Accounting Standards Codification TM (ASC) 820-10 establishes a three-tier framework for measuring fair value based on a hierarchy of inputs.The hierarchy distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ investments and are summarized below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, “quoted” prices in inactive markets, dealer indications, and inputs corroborated by observable market data) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following tables summarize the inputs used as of December 31, 2015 in valuing the Funds’ investments carried at fair value: Ariel Fund Ariel Appreciation Fund Ariel Focus Fund Ariel Discovery Fund Level 1 $ Level 2* Level 3 - Fair Value at 12/31/15 $ Notes to Schedules of Investments
